EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone conversation between the examiner and applicant Cory Zorsch (Reg. No. 76,564) on February 18, 2021. The application has been amended as follows: 

Please replace the limitations of claim 9 to the following:
--An oral cleaning device configured to provide feedback to a user, the oral cleaning device comprising: 
a sensor; 
a feedback component; and 
a controller in communication with the sensor and the feedback component, wherein the controller is configured to: receive, from the sensor, data about a plurality of orientations of the oral cleaning device within the user's mouth during a cleaning session; extract, from the data, information about one or more stable orientations of the oral cleaning device within the user's mouth during the cleaning session; fit the information about the one or more stable orientations of the oral cleaning device to one or more expected orientations by clustering the one or more stable orientations of the oral cleaning device thereby forming clusters and comparing the clusters to the one or more expected orientations; and provide, via the feedback component, the feedback to the user about the cleaning session based on an analysis of the 

Please replace the limitations of claim 11 to the following:
--The oral cleaning device of claim 9, wherein the controller is configured to fit each of the one or more stable orientations of the oral cleaning device to an expected orientation by: identifying a mixture distribution in order to cluster the one or more stableSerial No.: 16/065,915- 4 - orientations of the oral cleaning device and forming the clusters of the one or more stable orientations of the oral cleaning device; and comparing the clusters to the one or more expected orientations.--

Please replace the limitations of claim 13 to the following:
--An oral cleaning system configured to provide feedback to a user, the oral cleaning system comprising: 
an oral cleaning device comprising a sensor and a communications module, wherein the oral cleaning device is configured to transmit, via the communications module, sensor data from the sensor about a plurality of orientations of the oral cleaning device within the user's mouth during a cleaning session; and 
a device in communication with the oral cleaning device and comprising a processor, wherein the processor is configured to: extract, from the sensor data, information about one or more stable orientations of the oral cleaning device within the user's mouth during the cleaning session; fit the information about the one or more stable orientations of the oral cleaning device to one or more expected orientations by clustering the one or more stable orientations of the oral cleaning device thereby forming clusters and comparing the clusters to the one or more expected orientations; and provide, via a feedback component, the feedback to the user about the cleaning session based on an analysis of the 

Please replace the limitations of claim 15 to the following:
--The oral cleaning system of claim 13, wherein said feedback comprises the information about cleaning efficacy for one or more of a plurality of locations within the user's mouth.--

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the claim rejections under 35 U.S.C. §§ 102, 103 and 112 in the Non-Final Office Action of November 17, 2020. Specifically, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841. The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/ROBERT P BULLINGTON/

Primary Examiner, Art Unit 3715